274 S.W.2d 695 (1955)
Ex parte Wendel Lee DYESS.
No. 27447.
Court of Criminal Appeals of Texas.
January 26, 1955.
Freeman & Ward, Harry N. Ward, Fort Worth, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his discharge by writ of habeas corpus.
Relator is confined by virtue of sentences from the District Courts of Wichita, Wilbarger and Ector Counties.
The sole question presented is the effectiveness of an order contained in the Ector County sentence. Relator contends that it is too vague and indefinite to effect its object. The order reads: "Said sentence not to run concurrently with sentences rendered in the 20th District Court of Wichita County, Texas, in Nos. 9241 and 9242 on Oct. 13, 1949."
Relator relies upon several recent decisions of this Court, among them being Ex parte Epperson, 155 Tex.Cr.R. 136, 233 S. W.2d 141, wherein we held that an order which read "`not to run concurrent with any other sentence heretofore received'" not effective as cumulating two sentences.
In Ex parte Collier, 156 Tex.Cr.R. 377, 243 S.W.2d 177, we reviewed a number of prior decisions and concluded that where the order contained the number of the cause and the court in which the convict was sentenced it was sufficient.
We are not impressed with relator's contention that the order must be counched in the language of the statute. Here, the Court merely stated negatively what the statute states shall be done affirmatively.
The relief prayed for is denied.